Name: Commission Regulation (EU) NoÃ 714/2010 of 9Ã August 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  prices
 Date Published: nan

 10.8.2010 EN Official Journal of the European Union L 209/16 COMMISSION REGULATION (EU) No 714/2010 of 9 August 2010 establishing the standard import values for determining the entry price of certain fruit and vegetables THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules for Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2), and in particular Article 138(1) thereof, Whereas: Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in Annex XV, Part A thereto, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 10 August 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2010. For the Commission, On behalf of the President, Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. ANNEX Standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 TR 41,0 ZZ 41,0 0707 00 05 TR 105,8 ZZ 105,8 0709 90 70 TR 107,9 ZZ 107,9 0805 50 10 AR 128,1 TR 132,4 UY 127,6 ZA 116,9 ZZ 126,3 0806 10 10 CL 129,8 EG 156,3 IL 187,4 MA 129,1 PE 77,2 TR 138,0 ZA 88,7 ZZ 129,5 0808 10 80 AR 78,9 BR 68,4 CL 87,0 CN 63,9 NZ 110,9 US 114,4 UY 103,6 ZA 93,0 ZZ 90,0 0808 20 50 AR 84,4 CL 178,7 CN 88,5 NZ 140,9 TR 147,7 ZA 104,7 ZZ 124,2 0809 20 95 CA 888,7 TR 195,1 US 835,8 ZZ 639,9 0809 30 TR 156,7 ZZ 156,7 0809 40 05 BA 62,1 IL 169,2 ZA 90,0 ZZ 107,1 (1) Nomenclature of countries laid down by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.